To establish the right to enforce a mechanic’s lien, the contractor, or in this case the subcontractor, must make a prima facie case that the lien is valid, and that it is entitled to the amount asserted in the lien (8 Warren's Weed, New York Real Property § 92.11 [3] [a] [5th ed], citing Cramer v Esswein, 220 App Div 10 [1927]; see LHV Precast v Woodstock Lawn & Home Maintenance, 296 AD2d 736 [2002]). Plaintiff did not adduce sufficient evidence to establish prima facie entitlement to summary judgment enforcing the lien. Notably, the proposal on *268which plaintiff relies postdates the work performed, and plaintiffs evidence failed to establish that plaintiff is entitled to the amount asserted in the lien, i.e., $80,000. Concur—Andrias, J.P., Friedman, Buckley, McGuire and Moskowitz, JJ.